Citation Nr: 1719792	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-25 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability from internal bleeding claimed as a result of VA medical treatment rendered in April 2010.

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability described as side pain claimed as a result of VA medical treatment rendered in April 2010.

3.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability described as bilateral leg problems claimed as a result of VA medical treatment rendered in April 2010.

4.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability described as prostate damage claimed as a result of VA medical treatment rendered in April 2010.

5.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability identified as hypertension claimed as a result of VA medical treatment rendered in April 2010.

6.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability identified as depression claimed as a result of VA medical treatment rendered in April 2010.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Coast Guard from February 1976 to February 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  The RO in St. Petersburg, Florida certified the case to the Board.

In February 2017, a Travel Board hearing was held at the St. Petersburg RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability claimed as a result of VA medical treatment rendered in April 2010; in particular, in association with a colonoscopy performed on April 30, 2010.  

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he or she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The appellant testified at his February 2017 Travel Board hearing that he incurred intestinal bleeding and a side pain condition as the result of being "punctured" in two places during his April 2010 colonoscopy conducted at a VA facility.  He has also alleged that the colonoscopy was performed in nine minutes and that the injuries occurred because the procedure was rushed.  He further alleged that a catheter was inserted too far causing damage to his prostate and that there was nerve damage to his legs.  The appellant also contends that as a result of the injuries caused during the colonoscopy, he now has depression.

Review of the medical evidence of record does not include any mention of there being two perforations due to the colonoscopy.  In addition, it appears that the catheter incident referred to by the appellant occurred at the private facility that treated the appellant shortly after the coloscopy (in May 2010).  However, there is no mention of any problems with a catheter in the medical evidence of record.  On remand, the appellant should produce medical records documenting the two puncture sites and the catheter incident.

Review of the medical evidence also reveals that there is only one VA treatment record (dated in November 2009) that would help to establish the appellant's condition prior to the April 2010 colonoscopy upon which the claims are based versus the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).  In addition, the March 2011 VA medical opinion refers to VA treatment records dated in March 2010 that are not included in the record before the Board.  No VA treatment records dated between August 2010 and July 2011, or between August 3, 2011 and November 30, 2014, have been included in the evidence of record.  Furthermore, a private treatment record, dated May 2, 2010, indicates that the appellant had been treated at that facility on prior occasions and that he had a history of depression.  In particular, he had been hospitalized at that private facility in September 2009 for treatment of pulmonary emboli.  The November 2009 VA treatment record also states that the appellant had been on an antidepressant.

Furthermore, the evidence reveals that the Veteran was entitled to Social Security Administration (SSA) disability benefits based on his pulmonary emboli residuals as of March 2010.  However, the claims file does not include any SSA records other than the award notice letter.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the RO should obtain all VA treatment records dated prior to April 30, 2010, as well as all outstanding VA treatment records dated after April 30, 2010.  The RO should also obtain private treatment records from the Capital Regional Medical Center dated prior to May 2010, and the records associated with the appellant's award of SSA disability benefits.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) overruled on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  

The March 2011 medical opinions generated by a physiatrist may have been based on a review of records that were less than complete.  See Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  Therefore, the March 2011 medical opinions were inadequate.  In addition, the March 2011 opinion from a VA psychologist included a statement that the appellant had no prior history of psychiatric care before the April 30, 2010 colonoscopy.  However, as noted above, the appellant did have a history of depression for which he had been prescribed an antidepressant.  Therefore, the March 2011 psychologist's opinion was inadequate.  On remand, new medical opinions should be obtained.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Ensure that all notification and development action required by statute, regulation and any other applicable legal precedent has been completed. 

2.  Ask the appellant's attorney to identify the specific medical records upon which he relies to document that two puncture wounds occurred during the April 30, 2010 colonoscopy, as well as the specific medical records upon which he relies to document the catheter incident described by the appellant during his Travel Board hearing testimony.  In particular, the appellant's attorney must identify the facility where said injuries occurred and the date on which they occurred.  Obtain all associated records.

3.  After obtaining the appropriate release forms from the appellant, obtain all outstanding relevant private treatment records.  In particular, obtain all treatment records from Capital Regional Medical Center dated prior to May 2, 2010.

4.  Obtain all outstanding VA treatment records, to include all records dated prior to April 30, 2010, as well as the records dated between August 2010 and July 2011, between August 3, 2011 and November 30, 2014, and from April 2017 onward.

5.  Contact SSA to obtain all the medical records associated with the Veteran's application for benefits, as well as any SSA decisions along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based. 

6.  The Veteran must be informed of any records that cannot be obtained, the efforts made to obtain them and any further actions that will be taken.

7.  After the above development has been completed, arrange for a review of the evidence of record by a VA gastroenterologist.  The entire claims file and this remand must be reviewed. 

The gastroenterologist must provide an opinion as to the following:

A) Is there any evidence that preparation for the colonoscopy was improperly conducted particularly in relation to the appellant's bleeding disorder?  Is there any evidence that anything untoward occurred during the April 30, 2010 colonoscopy?  Was the procedure accomplished more quickly than the average time for a colonoscopy with removal of one polyp?  Is there any evidence that the appellant should not have been discharged at the time he was discharged after the colonoscopy, to include any evidence of bleeding?

B) In comparison to the appellant's status on April 29, 2010, is there any additional chronic disability (including anemia, a condition manifested by pain in the side, bilateral leg problems, prostate problems and/or hypertension) shown at any time since May 2010?  If so, identify that additional disability.  Was any preexisting disorder aggravated by the aftermath of the April 2010 colonoscopy?
      
C)  Is it as likely as not that any part of any identified additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA personnel during the April 30, 2010 colonoscopy?
      
D)  Is it as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider? 
      
E)  Is there any additional disability that a reasonable health care provider would not have foreseen? 

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: Under VA regulations, the question of whether proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

The gastroenterologist must address the appellant's reports of puncture wounds and damage caused by a catheter.

The gastroenterologist must provide reasons for the opinions.  If any opinion cannot be provided without resort to speculation, the gastroenterologist should state whether the inability is due to the limits of the physician's medical knowledge, the limits of medical knowledge in general; or there is additional information that would permit the opinion to be provided.

8.  After the above development has been completed, arrange for a review of the evidence of record by a VA psychologist or psychiatrist.  The entire claims file and this remand must be reviewed.  

The psychologist or psychiatrist must provide an opinion as to the following:

A) What were the manifestations of psychiatric pathology present prior to the April 2010 colonoscopy? 

B) In comparison to the appellant's status on April 29, 2010, is there any additional chronic disability (including depression) shown at any time since May 2010?  If so, identify that additional disability.  Was any preexisting psychiatric disorder aggravated by the aftermath of the April 2010 colonoscopy?
      
C) Is there any additional psychiatric disability that a reasonable health care provider would not have foreseen?

The examiner must provide reasons for the opinions.  If any opinion cannot be provided without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional information that would permit the opinion to be provided.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: Under VA regulations, the question of whether proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

9.  As to each of the above questions, the reviewers must state their conclusions on an at least as likely as not basis (i.e., to at least a 50-50 degree of probability).  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

10.  If a physical or psychiatric examination or additional history is needed before an opinion can be rendered, arrange for said examination.

11.  Conduct a review to verify that all requested opinions had been offered and if information was deemed lacking, refer the report to the VA reviewing examiner(s) for corrections or additions.  

12.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claims.  If any benefit sought on appeal remains denied, the appellant and his attorney must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

